DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 11/5/2020.  Claims 1-2, 19, 21, and 28 have been amended. 

Response to Arguments
	The 112 rejections have been withdrawn in view of applicant’s amendment.
	The claims previously indicated as having allowable are regrettably withdrawn.

Claim Objections
Claims 1-3 are objected to because the recite the first bending degree in the last line of the claims, applicant might consider reciting the predetermined first bending degree.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (U.S. Patent Application Publication No .US 2016/0184166A1).
	Regarding independent claim 1, Figures 1-17 in Takenaka discloses applicant’s claimed limb motion support device (1) comprising:
a pair of braces (7) adapted to be attached to the right and left limbs of a user, respectively;
one or more spring members (31) that generate elastic forces for assisting a bending and stretching motion of the right and left limbs by an elastic deformation, and are shared between the right and left limbs; and
a motion transmission mechanism (8) that transmits a motion between the pair of braces (7) and the one or more spring members (31) so as to elastically deform the one or more spring members (31) by transmitting movements of the pair of braces (7) associated with the bending and stretching motion of the right and left limbs to the one or more spring members,
wherein the motion transmission (8) is configured to transmit the movements of the pair of braces (7) to the one or more spring members (31) after increasing the bending degrees of the right and left limbs to a bending degree larger than the first bending degree (Figure 8c illustrates the bending degrees reaches highest, paragraph which causes elastic deformation in spring members 31, paragraph 0149 discloses motion transmission 8 transmits movements of braces 7).
	Takenaka does not explicitly discloses the motion transmission mechanism is configured not to transmit the movements of the pair of braces to the one or more spring members in a state where bending degrees of the right and left limbs are smaller than a predetermined first bending degree, in a case where both of the right and left limbs equipped with the pair of braces are bent from a stretched state.
	However, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to recognize that upon minimal or no bending as shown in Figure 8a, there is no need for the motion transmission to transmit the movement of braces to the spring members as lack of bending deems movement of the braces unnecessary.

Allowable Subject Matter
Claims 2, 19, 21, 23-28, 31, 34, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takenaka of US 2016/0184166, does not disclose the transmission mechanism is configured not to transmit brace movements to spring members where a bending degree of the other leg is smaller than a predetermined second bending degrees larger than the first predetermined bending degree.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786